Citation Nr: 1734352	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-06 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from January 1993 to May 1993 and from November 2002 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama, which denied service connection for TBI.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this case.  

Review of the record shows that VA has not afforded an examination to determine the etiology of the Veteran's TBI.  

For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).

Here, VA treatment records show a diagnosis and treatment for TBI.  See e.g. September 2009 Physical Medicine Rehab Outpatient Note.  The Veteran contends that his TBI was a result of a car accident in February 2003.  His service treatment records reflect that in August 2003, while undergoing treatment for complaints of sleep problems, the Veteran reported being in a car accident earlier in the past year.   There is no medical opinion with respect to the etiology of the Veteran's TBI. Given the evidence of record, the Board finds that a VA examination and medical opinion is warranted.     

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his TBI.  All indicated tests and studies should be accomplished and the findings should be reported in detail.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following information:

If the Veteran has TBI, is it at least as likely as not (a 50 percent or greater probability) related to his military service? 

In providing the above opinion, the examiner should address the Veteran's lay statements regarding his in service injury.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case and what, if any, additional evidence would be necessary before an opinion can be rendered.

3.  After completion of the above, re-adjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




